Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendments of the abstract and claims filed 1 October 2020 have been entered. Applicant’s remarks filed 1 October 2020 are acknowledged.
In the remarks received on 1 October 2020, Applicant indicated that in the event that Applicant’s response does not place this application in a condition for allowance, Applicant would request the Examiner to arrange a telephonic interview. Applicant’s representative may contact the Examiner to set up a telephonic interview.   
Claims 2, 3 and 6 are cancelled. Claim 10 and 17-19 have been added. Claims 1, 4, 5 and 7-19 are pending. Claims 8, 9 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 4, 5, 7, 10, 11 and 17-19 are under examination to the extent they read on the elected species of: A-a) wherein the conditions is atherosclerosis; and B-b) wherein the a kinase inhibitor. Claims 1, 4, 5, 7, 11 and 17-19 read on the elected species.

Specification
The objection to the abstract for typographical errors is withdrawn in response to Applicant’s amendment of the abstract.
As a suggestion to the abstract, the phrase “wherein the therapeutic decreases EphA2 expression, inhibits ephrin type-A receptor 2, or both” may be amended to recite “wherein the therapeutic decreases ephrin type-A receptor 2 (EphA2) expression, inhibits EphA2, or both”, because ephrin type-A receptor 2 is the full term of EphA2. 

Claim Objections/Rejections Withdrawn
The objections to claims 1 and 4 for typographical errors are withdrawn in response to Applicant’s amendment of the claims.
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 1, 4, 5, 7 and 11 under 35 U.S.C. 102(a)(1), as being anticipated by Kinch et al. (US 2006/0122138 Al, Pub. Date: Jun. 8, 2006) is withdrawn in response to Applicant’s amendment of the claims to recite that the kinase inhibited is extracellular regulated kinase 1 and 2, Akt1, or both.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 11 and 17-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant argues that the claims, as presently amended, comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and thereby addressing and overcoming the raised rejection.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Amended claim 1 now recites: “A method of treating a condition in a mammal comprising: administering a pharmacologically effective amount of a therapeutic; wherein the therapeutic decreases EphA2 expression; the condition is atherosclerosis; and the therapeutic is a kinase inhibitor.” Depending claims require that the therapeutic further inhibits ligand ephrinA1 or limits EphA2 ligand-dependent signaling (claims 4 and 5), and that the kinase inhibited is extracellular regulated kinase 1 and 2, Akt1, or both (claims 7 and 17-19). 
st paragraph under “INTRODUCTION”). Clearly, these known kinase inhibitors are far less than the claimed genus of kinase inhibitors. Further, it is unknown which of these kinase inhibitors have the activities as recited in the present claims. The skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred. Adequate written description requires more than a mere statement that is part of the invention and reference to a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the presently amended claims do not comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 1, 4, 5, 7, 11 and 17-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant argues that the claims, as presently amended, comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and thereby addressing and overcoming the raised rejection.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As set forth above, the presently amended claims still encompass the use of a genus of therapeutics, i.e., kinase inhibitors, which are capable of decreasing EphA2 expression and further inhibiting ephrinA1 or limiting EphA2-mediated signaling,  however, the specification fails to teach sufficient structural characteristics of these molecules, and there is no teachings regarding the correlation of structure to function. In the absence of guidance from the specification, a skilled artisan cannot envision the detailed structures of these molecules, therefore, would not know how to make them 

New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Gunzinger et al. (WO 2007/029107 A1, Int’l. Pub. Date: 15 March 2007).
Gunzinger et al. teaches compounds of the formula (I), which are capable of down-regulating or inhibiting the expression or function of the insulin-like growth factor- 1 receptor (IGF-IR), and methods of using the compounds for treating a disorder, e.g., atherosclerosis (see abstract, claims, and p. 23, lines 3-16). Gunzinger et al. teaches that the compound of the invention inhibits the phosphorylation of MAPK (also known as ERK1/2) and Akt in cells treated with the compound (see Example 7). Akt is also called Akt1 (see Wikipedia webpage attached). As a further evidence, Iams et al. (Clin. Cancer Res., 2015, Vol. 21(19):4270-4277) teaches that Akt1 is a downstream mediator the IGF-1R signaling pathway (see Figure 1). Therefore, the compound of Gunzinger et al., which down-regulates or inhibits the expression or function of the IGF-IR and showed inhibition of the phosphorylation of Akt, meets the limitations as an inhibitor of Erk1/2 and an inhibitor of Akt1. 
In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
Therefore, Gunzinger et al. anticipates the instant claims. 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 28, 2021